Citation Nr: 1309706	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1969.  He also had a verified period of active duty for training (ACDUTRA) from February 1966 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

In December 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via videoconference; a transcript of that hearing is associated with the paperless, electronic (Virtual VA) claims file.  During the hearing, the Veteran submitted private medical records along with a waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  


FINDING OF FACT

The Veteran's bilateral hearing loss preexisted his period of active service and unequivocally was not permanently made worse therein.


CONCLUSION OF LAW

Bilateral hearing loss pre-existed service and was not aggravated during active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, in a November 2007 pre-rating letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for bilateral hearing loss, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  This claim was most recently adjudicated in a December 2009 statement of the case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private medical evidence, a VA audiological examination report that is adequate for rating purposes, and hearing testimony.  

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  

Merits of the Claims

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and his electronic, paperless Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for bilateral hearing loss which he claims began during his period of active duty service between January 1968 and April 1969.  Specifically, he contends that his hearing loss disability is the result of his work as a weapons mechanic and loader on the flight line while stationed in Vietnam.  During his Board hearing, the Veteran testified that he did not wear hearing protection while performing his duties, which placed him in close proximity to jet engines on a daily basis.  He also indicated that he first noticed he had hearing loss at his service separation examination when he was unable to hear the examiner's ticking watch.  In further support of his appeal, the Veteran has submitted statements from both his current and ex-wife which indicate that his hearing was noticeably impaired following his return from Vietnam in the early 1970s.  

Applicable law and regulations provide that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, this requires competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for certain diseases, such as an organic disease of the nervous system (sensorineural hearing loss), may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).  Service connection may also be warranted for those diseases found at 38 C.F.R. § 3.309(a) if there is a showing of chronic disease during service with subsequent manifestations of that chronic disease after service that cannot be clearly attributed to intercurrent causes or where the condition is noted in service and there is continuity of symptomatology sufficient to establish chronicity since service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, --- F.3d ---, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As a preliminary matter, the Board notes that the presumption of sound condition is not for application in this case.  Generally, a Veteran will be legally presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Here, the Veteran's service treatment records show that bilateral high frequency hearing loss was diagnosed upon his enlistment in the Air National Guard in January 1966.  Moreover, the audiogram contained within the enlistment examination report, when converted from American Standards Association (ASA) units (used prior to October 31, 1967 in service department records) to International Standards Organization (ISO)-American National Standards Institute (ANSI) units (VA's current standard), clearly indicates a bilateral hearing loss disability for VA purposes under the current law.  See 38 C.F.R. § 3.385.

Where a disability is noted upon entry into service or otherwise found to have preexisted service, the appellant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the appellant to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If evidence is presented which establishes that the preservice disability underwent an increase in severity during service, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

With respect to the question of aggravation during active duty, the Board notes that the Veteran's hearing was reevaluated in December 1968, approximately four months prior to his separation from active duty service.  This was labeled as his "separation" examination.  Pertinent to this appeal, the results of this audiogram do not indicate a demonstrable increase in the pure tone auditory thresholds tested when compared to the January 1966 enlistment audiogram, even when converted from ASA to ISO-ANSI units.  In fact the hearing loss was less at separation than at entrance according to the recorded tests.  Post service, the earliest medical evidence of record is a June 1995 audiogram which is dated more than twenty-five years after the Veteran's separation from service.  While this audiogram does reflect a demonstrable increase in some of the Veteran's pure tone thresholds, there is no indication as to the etiology of this increase.  Subsequent audiograms show continuing decline in the Veteran's hearing.

During this appeal, the Veteran underwent VA audiological examination for the specific purpose of investigating the nature and etiology of his current bilateral hearing loss disability.  The March 2008 examination report indicates that review of the claims file, to include the January 1966 and December 1968 audiograms, failed to reveal documentation of aggravation of hearing loss from the Veteran's time in the Air National Guard to the time of his separation from active duty service.  The examining audiologist further indicated that absent some evidence of an increase in the Veteran's hearing loss during service, it is less likely than not that any part of his current hearing loss was caused by his military service.  

In view of the foregoing evidence of record pertaining to the manifestations of the Veteran's hearing loss prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  Under these circumstances, the Board finds that the presumption of aggravation is not for application.  38 C.F.R. § 3.306(b); see also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  The United States Court of Appeals for Veterans Claims has made clear that aggravation may not be conceded where the disability underwent no increase in severity during service.  Id.; see also Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) (noting that in order to establish aggravation, the preexisting disorder must have undergone 'a lasting worsening . . . that is, a worsening that existed at the time of separation').

The Board is sympathetic to the Veteran's claim.  In that regard, it acknowledges that evidence of record clearly supports his lay assertions that he was exposed to significant loud noise during his period of active duty service.  It has also considered his and others' lay statements that he did notice any hearing problems prior to serving in Vietnam.  In this case, however, even though he, his wife, and his ex-wife are competent to provide testimony as to his symptoms or other matters within their personal observation, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the underlying pathology of his hearing loss was aggravated for VA purposes falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Thus, the Board is unable to assign probative value to the appellant's assertions in this regard.

In any event, as set forth above, the record on appeal shows that a VA examiner has specifically considered the Veteran's contentions and concluded unequivocally that they are not supported by any medical data.  Again, for the reasons discussed above, the Board has assigned great probative weight to the opinions of the VA examiner and finds that they outweigh the unsupported lay theories of the Veteran, questions of credibility notwithstanding.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


